Exhibit 10.2

AMENDMENT TO LOAN AGREEMENT

 

This Amendment to Loan Agreement is made between Kanis, S.A (“Lender”) and Clean
Diesel Technologies, Inc. (“CDTI”) this 1st day of April 2016 with reference to
the following:

 

Lender and CDTI are parties to certain prior loan agreements and amendments as
listed in the attached Exhibit A aggregating a principal balance of $7,500,000
all of which together are herein referred to as the Loan Agreement collectively;

 

The Loan Agreement provided among other things for certain conversion rights of
Lender which provided for the conversion of portions of the balance under the
Loan Agreement into the common stock of CDTI, as set forth in Exhibit A attached
hereto which conversion rights collectively are referred to herein as the “Prior
Conversion Rights".

 

NOW THEREFORE, in consideration of this agreement the parties wish to amend the
Loan Agreement as follows:

 

1. Amendment to Prior Conversion Rights of the Loan Agreement

 

The parties desire that the following shall supersede and replace the Prior
Conversion Rights in the Loan Agreement and in lieu thereof Lender shall have
the right to convert the principal balance of the $7,500,000 Loan Agreement and
any accrued interest thereon at any time before payment by written notice
exercising the Lender’s optional right to convert the $7,500,000 principal
balance and any accrued interest into the common stock of CDTI at a conversion
price equal to the lower of the closing price of CDTI on the date before the
date first set forth above or as of the date when Lender sends written notice to
CDTI exercising its conversion right. CDTI shall have the right to mandatorily
convert the $7,500,000 Loan Agreement balance plus any accrued interest into the
common stock of CDTI upon the due date under the Loan Agreement or earlier upon
the occurrence of a Liquidity Event at a conversion price equal to the lower of
the closing price of CDTI as of the date immediately before the date first set
forth above or at a 25% discount to the Liquidity Event price. A Liquidity Event
shall be defined as a strategic investment in CDTI or a public stock offering by
CDTI.

 

2. No Prepayment Penalty

 

Notwithstanding anything contained in the Loan Agreement, CDTI may prepay the
principal and any interest due on the Loan Agreement at any time before due date
without penalty.

 

3. Compliance with NASDAQ

 

Lender agrees to exercise its conversion rights hereunder in compliance with
NASDAQ rules governing the issuance of stock at a below market price or in
connection with the issuance of stock constituting a change in control. So as to
permit CDTI to comply with such NASDAQ rules, Lender will cooperate in the
exercise of its conversion rights so as to permit CDTI to comply with said
NASDAQ rules.

 

1

 



4. Regulation D

 

Lender hereby confirms that it is an accredited investor as such term is defined
under Regulation D of the Securities Act of 1933 and recognizes that the shares
of CDTI issued upon conversion will contain the appropriate restrictive legend
required under such regulation which in essence provides that the shares may not
be resold unless registered or exempt from registration under the Securities Act
of 1933 and that a legend to such effect may be placed upon the certificates
representing the shares issuable upon conversion.

 

IN WITNESS WHEREOF, the parties have executed this agreement as of the date
first set forth above.

 

 



CLEAN DIESEL TECHNOLOGIES, INC.   KANIS, S.A.             By: /s/ David Shea  
By: Christine Maret       David Shea   Christine Maret Its Chief Financial
Officer   Its Director



 



 

 

 

2

 



Exhibit A

 

 

Kanis #1 - $1,500,000, originally dated December 30, 2010

10.2 Loan Commitment Letter, dated December 30, 2010, between Kanis S.A. and
Clean Diesel Technologies, Inc. (incorporated by reference to Exhibit 10.1 to
CDTi’s Current Report on Form 8-K (SEC file number 001-33710) filed on January
5, 2011).

10.3 Form of Promissory Note, dated December 30, 2010, issued to Kanis S.A. in
an initial aggregate principal amount of $1,500,000 (incorporated by reference
to Schedule A to Loan Commitment Letter filed as Exhibit 10.1 to CDTi’s current
report on Form 8-K (SEC file number 001-33710) filed on January 5, 2011).

http://www.sec.gov/Archives/edgar/data/949428/000095012311000724/c10593exv10w1.htm

 

10.4 Amendment of Clean Diesel Technologies, Inc.’s Loan Agreement, dated
December 30, 2010, between Kanis S.A. and Clean Diesel Technologies, Inc., dated
January 30, 2013 (incorporated by reference to Exhibit 10.1 to CDTi’s Current
Report on Form 8-K (SEC file number 001-33710) filed on February 1, 2013).

http://www.sec.gov/Archives/edgar/data/949428/000151316213000096/exhibit10_1.htm

 

Kanis #2 - $3,000,000 (Subordinated Convertible), originally dated April 11,
2011

10.8 Subordinated Convertible Notes Commitment Letter, dated April 11, 2011,
between Kanis S.A. and Clean Diesel Technologies, Inc. (incorporated by
reference to Exhibit 10.1 to CDTi’s Current Report on Form 8-K (SEC file number
001-33710) filed on April 13, 2011).

10.9 Form of 8% Subordinated Convertible Promissory Note, dated April 11, 2011,
issued to Kanis S.A. in the initial aggregate principal amount of $3,000,000
(included as Schedule B to Subordinated Convertible Notes Commitment Letter
filed as Exhibit 10.1 to CDTi’s Current Report on Form 8-K (SEC file number
001-33710) filed on April 13, 2011).

http://www.sec.gov/Archives/edgar/data/949428/000095012311035074/c15469exv10w1.htm

 

10.10 Amendment of 8% Subordinated Convertible Promissory Note between Clean
Diesel Technologies, Inc. and Kanis S.A., dated February 16, 2012 (incorporated
by reference to Exhibit 10.1 to CDTi’s Current Report on Form 8-K (SEC file
number 001-33710) filed on February 17, 2012).

10.6 Form of Warrant issued to Kanis S.A., dated February 16, 2012 (incorporated
by reference to Exhibit 10.2 to CDTi’s Current Report on Form 8-K (SEC file
number 001-33710) filed on February 17, 2012).

http://www.sec.gov/Archives/edgar/data/949428/000119312512067451/d303815dex101.htm

http://www.sec.gov/Archives/edgar/data/949428/000119312512067451/d303815dex102.htm

 

10.12 Letter Agreement, dated January 30, 2013, between Kanis S.A. and Clean
Diesel Technologies, Inc. (incorporated by reference to Exhibit 10.2 to CDTi’s
Current Report on Form 8-K (SEC file number 001-33710) filed on February 1,
2013).

http://www.sec.gov/Archives/edgar/data/949428/000151316213000096/exhibit10_2.htm

 

10.13 Letter Agreement, dated March 21, 2014, between Kanis S.A. and Clean
Diesel Technologies, Inc. (incorporated by reference to Exhibit 10.1 to CDTi’s
Current Report on Form 8-K (SEC file number 001-33710) filed on March 27, 2014).

http://www.sec.gov/Archives/edgar/data/949428/000151316214000178/exhibit10_1.htm

 

Kanis #3 - $3,000,000, originally dated July 27, 2012

10.11 Second Amendment of 8% Convertible Promissory Note, dated July 27, 2012,
between Kanis S.A. and Clean Diesel Technologies, Inc. (incorporated by
reference to Exhibit 10.3 to CDTi’s Current Report on Form 8-K (SEC file number
001-33710) filed on August 2, 2012).

10.14 Loan Commitment Letter, dated July 27, 2012, between Kanis S.A. and Clean
Diesel Technologies, Inc. (incorporated by reference to Exhibit 10.1 to CDTi’s
Current Report on Form 8-K (SEC file number 001-33710) filed on August 2, 2012).

10.15 Form of Promissory Note, dated July 27, 2012, issued to Kanis S.A., in the
initial aggregate principal amount of $3,000,000 (incorporated by reference to
Exhibit 10.2 to CDTi’s Current Report on Form 8-K (SEC file number 001-33710)
filed on August 2, 2012).

 



3

 

10.16 Form of Warrant issued to Kanis S.A., dated July 27, 2012 (incorporated by
reference to Exhibit 10.4 to CDTi’s Current Report on Form 8-K (SEC file number
001-33710) filed on August 2, 2012).

http://www.sec.gov/Archives/edgar/data/949428/000151316212000537/exhibit103.htm

http://www.sec.gov/Archives/edgar/data/949428/000151316212000537/exhibit101.htm

 

Amendments affecting terms of Kanis #1, #2 and #3

10.17 Letter Agreement dated November 11, 2014 between Clean Diesel
Technologies, Inc. and Kanis S.A. (incorporated by reference to Exhibit 10.17 to
CDTi’s Current Report on Form 10-K (SEC file number 001-33710) filed on March
18, 2015).

10.18 Form of Warrant, dated November 11, 2014, issued to Kanis S.A.
(incorporated by reference to Exhibit 10.18 to CDTi’s Current Report on Form
10-K (SEC file number 001-33710) filed on March 18, 2015).

http://www.sec.gov/Archives/edgar/data/949428/000151316215000156/exhibit10_17.htm

http://www.sec.gov/Archives/edgar/data/949428/000151316215000156/exhibit10_18.htm

 

10.57 Letter Agreement dated October 7, 2015 between Clean Diesel Technologies,
Inc. and Kanis S.A. (incorporated by reference to Exhibit 10.1 to CDTi’s Current
Report on Form 8-K (SEC file number 001-33710) filed on October 13, 2015).

http://www.sec.gov/Archives/edgar/data/949428/000117184315005460/exh_101.htm

 

Settlement of Premium and Interest with Shares/Units

10.5 Letter Agreement with Kanis S.A. dated June 28, 2013 (incorporated by
reference to Exhibit 10.1 to CDTi’s Current Report on Form 8-K (SEC file number
001-33710) filed on June 28, 2013).

http://www.sec.gov/Archives/edgar/data/949428/000119312513277478/d560570dex101.htm

 

10.7 Warrant issued to Kanis S.A., dated July 3, 2013 (incorporated by reference
to Exhibit 99.2 to CDTi’s Current Report on Form 8-K (SEC file number 001-33710)
filed on July 3, 2013).

http://www.sec.gov/Archives/edgar/data/949428/000119312513282537/d563981dex992.htm

 

 

 

 

4



 

